DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joshua L. Pritchett on 7/6/22.

The application has been amended as follows: 

In claim 1 lines 8 and 10, the words “rectangular” are changed to --rectangle--.  In claim 1 line 21, the phrase “the connector assembly, characterized in that” is removed.

In claim 4, the phrase “The electrical connector adapter for connecting between two circuit board connectors adapter for connecting between two circuit board connectors according to claim 3” is changed to --The electrical connector adapter for connecting between two circuit board connectors according to claim 3--.

In claim 5, the phrase “The electrical connector adapter for connecting between two circuit board connectors adapter for connecting between two circuit board connectors according to claim 4” is changed to --The electrical connector adapter for connecting between two circuit board connectors according to claim 4--.

In claim 7, the phrase “The electrical connector adapter for connecting between two circuit board connectors adapter for connecting between two circuit board connectors according to claim 1” is changed to --The electrical connector adapter for connecting between two circuit board connectors according to claim 1--.

In claim 8 lines 8 and 10, the words “rectangular” are changed to --rectangle--.  In claim 8 line 21, the phrase “the connector assembly, characterized in that” is removed.

In claim 11, the phrase “The electrical connector adapter for connecting between two circuit board connectors adapter for connecting between two circuit board connectors according to claim 10” is changed to --The electrical connector adapter for connecting between two circuit board connectors according to claim 10--.

In claim 12, the phrase “The electrical connector adapter for connecting between two circuit board connectors adapter for connecting between two circuit board connectors according to claim 11” is changed to --The electrical connector adapter for connecting between two circuit board connectors according to claim 11--.

In claim 14, the phrase “The electrical connector adapter for connecting between two circuit board connectors adapter for connecting between two circuit board connectors according to claim 8” is changed to --The electrical connector adapter for connecting between two circuit board connectors according to claim 8--.

Allowable Subject Matter
Claims 1-5, 7-12, and 14 are allowed.
The following is an examiner’s statement of reasons for allowance: With regard to claim 1, the prior art of record does not anticipate or render obvious the limitations: “wherein, the adapter differential units at the two ends of the adapter differential module are the male units, the adapter differential module comprises an intermediate differential contact member, the two ends of the differential contact member correspondingly form the signal contact of the two male units, the adapter differential module further comprises a full shielding sheath which is wrapped in an insulating manner around the periphery of the differential contact member, and two ends of the full shielding sheath are integrally extended to ground shielding pieces to form the ground shielding members of the two male units”, when combined with the rest of the limitations of claim 1.  Claim 1 is therefore allowable.
Claims 2-5 and 7 include all the limitations of claim 1 and are therefore also allowable.

With regard to claim 8, the prior art of record does not anticipate or render obvious the limitations: “wherein, the adapter differential units at the two ends of the adapter differential module are 7Application No. 17/251,165Docket No. C6608-003 the male units, the adapter differential module comprises an intermediate differential contact member, the two ends of the differential contact member correspondingly form the signal contact of the two male units, the adapter differential module further comprises a full shielding sheath which is wrapped in an insulating manner around the periphery of the differential contact member, and the two ends of the full shielding sheath are integrally extended to ground shielding pieces to form the ground shielding members of the two male units”, when combined with the rest of the limitations of claim 8.  Claim 8 is therefore allowable.
	Claims 9-12 and 14 include all the limitations of claim 8 and are therefore also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M KRATT whose telephone number is (571)270-0277. The examiner can normally be reached M-F 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN M KRATT/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831